
	
		I
		112th CONGRESS
		1st Session
		H. R. 2870
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Sensenbrenner
			 (for himself, Ms. Wasserman Schultz,
			 Mr. Lance,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize certain programs established by the Adam
		  Walsh Child Protection and Safety Act of 2006.
	
	
		1.Short titleThis Act may be cited as the
			 Adam Walsh Reauthorization Act of
			 2011.
		2.Sex Offender
			 Management Assistance (SOMA) Program reauthorizationSection 126(d) of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16926(d)) is amended to read as
			 follows:
			
				(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Attorney General $15,000,000 for each of
				the fiscal years 2012 through 2016, to be available only for—
					(1)the SOMA program;
				and
					(2)the Jessica Lunsford Address Verification
				Grant Program established under section 631.
					.
		3.Reauthorization
			 of Federal assistance with respect to violations of registration
			 requirementsSection 142(b) of
			 the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16941(b)) is
			 amended by striking such sums as may be necessary for fiscal years 2007
			 through 2009 and inserting $40,000,000 for each of the fiscal
			 years 2012 through 2016.
		4.Juvenile Sex
			 Offender Treatment Grants reauthorizationSection 3012(c) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797ee–1(c)) is amended by striking
			 $10,000,000 for each of fiscal years 2007 through 2009 to carry out this
			 part and inserting $2,979,000 for each of the fiscal years 2012
			 through 2016 to carry out this section.
		5.Reauthorization
			 of funds for additional prosecutors for offenses relating to the sexual
			 exploitation of childrenSection 704 of the Adam Walsh Child Protection and Safety Act of 2006 (Public
			 Law 109–248) is amended—
			(1)in subsection (b), by striking
			 fiscal year 2007 and inserting each of fiscal years 2012
			 through 2016, and by striking by not less than 200;
			 and
			(2)in subsection (c),
			 by striking for fiscal year 2007 such sums as may be necessary to carry
			 out this section and inserting to carry out this section
			 $3,000,000 for each of the fiscal years 2012 through 2016.
			6.Sex Offender
			 ManagementSection 40152(c) of
			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13941(c))
			 is amended by striking 2011 and inserting 2010 and $0 for
			 fiscal year 2011 and each subsequent fiscal year.
		
